UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JO ANNA CANZONERI McCORMICK, an
individual, et al.; JOHN DOES 1−1000; JANE
DOES 1−1000,
                              Plaintiffs,                             19-CV-9090 (LLS)

                     -against-                                    ORDER OF DISMISSAL
                                                                  UNDER 28 U.S.C. § 1651
MICROSOFT, a business entity, et al.; JOHN
DOES 1−1000; JANE DOES 1−1000, inclusive
                              Defendants.

LOUIS L. STANTON, United States District Judge:

         On December 8, 2011, Plaintiff Jo Anna Canzoneri McCormick was barred from filing

any new action in forma pauperis (IFP) without first obtaining from the Court leave to file. See

Canzoneri, et al., v. Tribune, et al., ECF 1:11-CV-6614, 6 (S.D.N.Y. Dec. 8, 2011). Plaintiff files

this new pro se case and has not paid the filing fee or sought leave from the Court to bring this

action. This action is therefore dismissed without prejudice for Plaintiff’s failure to comply with

the December 8, 2011 order.

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

Dated:     October 2, 2019
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
